


Exhibit 10(G)

 

TARGET CORPORATION

SPP III

(2009 Plan Statement)

 

Effective January 1, 2009

As Amended and Restated

 

1

--------------------------------------------------------------------------------


 

TARGET CORPORATION

SPP III

(2009 Plan Statement)

 

TABLE OF CONTENTS

 

SECTION 1 INTRODUCTION; DEFINITIONS

 

1

1.1 History

 

1

1.2 Definitions

 

1

1.2.1 Actuarial Equivalent

 

1

1.2.2 Affiliate

 

1

1.2.3 Beneficiary

 

1

1.2.4 Board

 

1

1.2.5 Change-in-Control

 

1

1.2.6 Code

 

2

1.2.7 Committee

 

2

1.2.8 Company

 

2

1.2.9 Officer

 

3

1.2.10 Officer EDCP

 

3

1.2.11 Participant

 

3

1.2.12 Participating Employer

 

3

1.2.13 Pension Plan

 

3

1.2.14 Plan

 

3

1.2.15 Plan Administrator

 

3

1.2.16 Plan Rules

 

3

1.2.17 Plan Statement

 

3

1.2.18 Termination of Employment

 

3

1.2.19 Trust

 

4

 

 

 

SECTION 2 PARTICIPATION

 

5

2.1 Eligibility

 

5

2.2 Termination of Participation

 

5

2.3 Rehire

 

5

2.4 Effect on Employment

 

5

 

 

 

SECTION 3 BENEFIT – TRADITIONAL FINAL AVERAGE PAY FORMULA

 

6

3.1 Amount of Pension

 

6

 

 

 

SECTION 4 VESTING

 

8

4.1 General Rule

 

8

4.2 Transfers to Officer EDCP

 

8

 

 

 

SECTION 5 TRANSFERS

 

9

5.1 Benefit Distributions

 

9

5.2 Transfers to Officer EDCP

 

9

 

 

 

SECTION 6 NATURE OF INTEREST

 

10

6.1 Unfunded Obligation

 

10

6.2 Spendthrift Provision

 

10

 

2

--------------------------------------------------------------------------------


 

SECTION 7 ADOPTION, AMENDMENT AND TERMINATION

 

11

7.1 Adoption

 

11

7.2 Amendment

 

11

7.3 Termination

 

11

 

 

 

SECTION 8 CLAIM PROCEDURES

 

13

8.1 Claim Procedures

 

13

8.2 Rules and Regulations

 

15

8.3 Limitations and Exhaustion

 

15

 

 

 

SECTION 9 PLAN ADMINISTRATION

 

17

9.1 Plan Administration

 

17

9.2 Conflict of Interest

 

17

9.3 Committee Membership and Authority

 

18

9.4 Service of Process

 

18

9.5 Choice of Law

 

18

9.6 Responsibility for Delegate

 

18

9.7 Expenses

 

18

9.8 Errors in Computations

 

18

9.9 Indemnification

 

18

9.10 Notice

 

19

 

 

 

SECTION 10 CONSTRUCTION

 

20

10.1 ERISA Status

 

20

10.2 IRC Status

 

20

10.3 Rules of Document Construction

 

20

10.4 References to Laws

 

20

10.5 Appendices

 

20

 

3

--------------------------------------------------------------------------------


 

SECTION 1
INTRODUCTION; DEFINITIONS

 

1.1          History.  The Company originally established this Plan (formerly
known as the Target Corporation Supplemental Pension Plan III) effective as of
January 1, 1995.  The Plan is a non-qualified, unfunded plan intended to provide
certain pension benefits for a select group of management or highly compensated
employees who are officers that cannot be provided under the Pension Plan due to
certain limitations imposed by the Code.  The Plan is intended to be a “top hat
plan” as defined under the Employee Retirement Income Security Act of 1974, as
amended from time to time.   Effective as of November 8, 2000, no additional
Officers could become eligible to participate in this Plan.  Effective April 30,
2002, for all Officers who had attained age 55, the Company transferred the
present value of the vested benefit due under this Plan to the Officer EDCP. 
After such transfer, no benefits were due or payable from this Plan. Further,
after the transfer, the individuals would no longer participate in this Plan or
be eligible for further accruals under this Plan.  Effective January 1, 2005
(and other effective dates as specifically provided), this Plan was operated in
compliance with Code section 409A.  This Plan Statement, which is intended to
comply with Code section 409A, is effective January 1, 2009.

 

1.2          Definitions.  Terms used herein with initial capital letters will
have same meaning as those used in the Pension Plan except as otherwise defined
below or where the context clearly indicates to the contrary.

 

1.2.1       Actuarial Equivalent.  An “Actuarial Equivalent” will be determined
by using such factors and assumptions as the Company considers appropriate in
its sole and absolute discretion.

 

1.2.2       Affiliate.  An “Affiliate” is the Company and all persons, with whom
the Company would be considered a single employer under Code section 414(b) or
414(c).

 

1.2.3       Beneficiary.  The “Beneficiary” is the “Beneficiary” as defined
under the Officer EDCP.

 

1.2.4       Board “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.

 

1.2.5       Change-in-Control.

 

(a)                                  A “Change-in-Control” shall be deemed to
have occurred if:

 

(i)                                     50% or more of the directors of the
Company shall be persons other than persons

 

(A)                              for whose election proxies shall have been
solicited by the Board, or

 

(B)                                who are then serving as directors appointed
by the Board to fill vacancies on the Board caused by death or resignation (but
not by removal) or to fill newly-created directorships, or

 

1

--------------------------------------------------------------------------------


 

(ii)                                  30% or more of the outstanding voting
power of the Voting Stock of the Company is acquired or beneficially owned (as
defined in Article IV of the Restated Articles of Incorporation, as amended, of
the Company) by any person (as defined in Article IV of the Restated Articles of
Incorporation, as amended, of the Company), other than an entity resulting from
a Business Combination in which clauses (x) and (y) of subparagraph (iii) apply,
or

 

(iii)                               the consummation of a merger or
consolidation of the Company with or into another entity, a statutory share
exchange, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one or more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (y) no person (as
defined in Article IV of the Restated Articles of Incorporation, as amended, of
the Company) beneficially owns, directly or indirectly, 30% or more of the
voting power of the outstanding voting stock (or comparable equity interests) of
the surviving or acquiring entity (other than a direct or indirect parent entity
of the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity), or

 

(iv)                              approval by the shareholders of a definitive
agreement or plan to liquidate or dissolve the Company.

 

For purposes of this 1.2.5, “Voting Stock” has the same meaning as defined in
Article IV of the Restated Articles of Incorporation, as amended, of the
Company.

 

1.2.6       Code. “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).

 

1.2.7       Committee. “Committee” means the administrative committee appointed
in accordance with Section 9.3.

 

1.2.8       Company. “Company” means Target Corporation, a Minnesota
corporation, or any successor thereto.

 

2

--------------------------------------------------------------------------------


 

1.2.9       Officer.  An “Officer” is a member of the executive committee and
any other Employee who is designated and categorized as an officer of the
Company by the Company’s Chief Executive Officer.

 

1.2.10     Officer EDCP.  “Officer EDCP” means the Target Corporation Officer
EDCP.

 

1.2.11     Participant.  A “Participant” is an Employee who becomes a
Participant in this Plan in accordance with the provisions of Section 2.  An
Employee who has become a Participant shall be considered to continue as a
Participant in this Plan until the date of the Participant’s death or, if
earlier, the date when the Participant is no longer eligible and upon which the
Participant no longer has a benefit due under this Plan (that is, a transfer of
the benefit has been made pursuant to Section 6, or the Participant’s benefit
under this Plan wears away, or the Participant’s benefit under this Plan has
been forfeited as hereinafter provided).

 

1.2.12     Participating Employer.  “Participating Employer” means the Company.

 

1.2.13     Pension Plan.  “Pension Plan” means the tax qualified defined benefit
pension plan, established for the benefit of employees eligible to participate
therein, and known as the Target Corporation Pension Plan, including any
predecessor plan(s) or successor plan.

 

1.2.14     Plan.  “Plan” means this Target Corporation SPP III (formerly known
as the Target Corporation Supplemental Pension Plan III).

 

1.2.15     Plan Administrator. “Plan Administrator” means the Company or, if
affirmatively designated by the Company, some other individual or committee.

 

1.2.16     Plan Rules.  “Plan Rules” are rules, policies, practices or
procedures adopted by the Plan Administrator or its delegate pursuant to
Section 9.1.5.

 

1.2.17     Plan Statement.  “Plan Statement” means this document entitled
“Target Corporation SPP III (2009 Plan Statement),” as adopted by the Company,
effective as of January 1, 2009, as the same may be amended from time to time.

 

1.2.18     Termination of Employment.

 

(a)                                  For purposes of determining entitlement to
or the amount of benefits under the Plan, “Termination of Employment” means a
severance of a Participant’s employment relationship with each Participating
Employer and all Affiliates, for any reason.

 

(b)                                 For purposes of determining when a
distribution will be made under the Plan, a “Termination of Employment” will be
deemed to occur if, based on the relevant facts and circumstances to the
Participant, the Participating Employer, all Affiliates and Participant
reasonably anticipate that the level of bona fide future services to be
performed by the Participant for the Participating Employer and all Affiliates
will permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36-month period.

 

(c)                                  A bona fide leave of absence that is six
months or less, or during which an individual retains a reemployment right, will
not cause a Termination of Employment.  In the case of a leave of absence
without a right of reemployment

 

3

--------------------------------------------------------------------------------


 

that exceeds the time periods described in this paragraph, a Termination of
Employment will be deemed to occur once the leave of absence exceeds six months.

 

(d)                                 Notwithstanding the foregoing, a Termination
of Employment shall not occur unless such termination also qualifies as a
“separation from service,” as defined under Code section 409A and related
guidance thereunder.

 

1.2.19     Trust.  “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 2

PARTICIPATION

 

2.1         Eligibility.  An Employee who is an Officer previously designated as
eligible to participate in this Plan by the Chief Executive Officer of the
Company prior to November 8, 2000 is eligible to participate in this Plan on and
after the date he:

 

(a)                                  is an active participant in the Pension
Plan; and

 

(b)                                 has attained the age of 55.

 

2.2          Termination of Participation.  Except as otherwise specifically
provided in this Plan, an Employee who ceases to satisfy the requirements of
Section 2.1 or whose benefit is transferred to the Officer EDCP pursuant to
Section 5.2 is not eligible to continue to participate in this Plan, and will
not accrue any additional benefits under this Plan.  The Participant’s benefit
under this Plan will continue to be governed by the terms of this Plan until
such time as the Participant’s benefit is transferred, wears away, or is
forfeited in accordance with the terms of this Plan.  A Participant or
Beneficiary will cease to be such as of the date on which his entire benefit
under this Plan has been transferred, wears away, or forfeited.

 

2.3          Rehire.  A Participant under this Plan who incurs a Termination of
Employment and is rehired will not be eligible to participate in this Plan.

 

2.4                               Effect on Employment.

 

2.4.1       Not a Term of Employment.  Neither the terms of this Plan Statement
nor the benefits under this Plan or the continuance thereof shall be a term of
the employment of any Employee.

 

2.4.2       Not an Employment Contract.  The Plan is not and shall not be deemed
to constitute a contract of employment between any Participating Employer and
any Employee or other person, nor shall anything herein contained be deemed to
give any Employee or other person any right to be retained in any Participating
Employer’s employ or in any way limit or restrict any Participating Employer’s
right or power to discharge any Employee or other person at any time and to
treat him without regard to the effect that such treatment might have upon him
as a Participant in this Plan.

 

5

--------------------------------------------------------------------------------

 

SECTION 3

BENEFIT — TRADITIONAL FINAL AVERAGE PAY FORMULA

 

3.1                               Amount of Pension.

 

3.1.1                     General Rule.                    A Participant of this
Plan shall be entitled to a pension benefit under this Plan that is the
Actuarial Equivalent of  the excess, if any, of:

 

(a)                                  The pension benefit of the Participant as
determined under Article VI of the Pension Plan applied:

 

(i)                                     without regard to the maximum benefit
limits imposed by Code section 415,

 

(ii)                                  without regard to the maximum compensation
limits imposed by Code section 401(a)(17),

 

(iii)                               without regard to the alternative benefit
formula of Sections 4.6(a)(3) and 4.6(b)(2) of the Pension Plan,

 

(iv)                              as if the definition of “certified earnings”
for a plan year included compensation that would have been paid in the plan year
in the absence of the Participant’s election to defer payment of the
compensation to a later date pursuant to the provisions of a deferred
compensation, and

 

(v)                                 for purposes of the early reduction factors
used under the Pension Plan, as if the Participant was five years older than his
actual age (but in no case shall  the Participant’s age be deemed to be greater
than age 65).

 

Over

 

(b)                                 The pension benefit of the Participant as
determined under Article VI of the Pension Plan applied:

 

(i)                                   without regard to the maximum benefit
limits imposed by Code section 415,

 

(ii)                                without regard to the maximum compensation
limits imposed by Code section 401(a)(17),

 

(iii)                             without regard to the alternative benefit
formula of Sections 4.6(a)(3) and 4.6(b)(2) of the Pension Plan, and

 

(iv)                             as if the definition of “certified earnings”
for a plan year included compensation that would have been paid in the plan year
in the absence of the Participant’s election to defer payment of the
compensation to a later date pursuant to the provisions of a deferred
compensation.

 

Such benefit will be determined as of the date of transfer as provided in
Section 5.

 

6

--------------------------------------------------------------------------------


 

3.1.2                     Death Benefit.  Subject to the vesting requirements of
Section 4, if a Participant dies prior to a transfer of his benefit under this
Section 3, the death benefit to be transferred pursuant to Section 5 will be
calculated in the same manner as the Participant’s benefit under this Section 3,
and for purposes of Section 3.1.1, as if the Participant were alive and entitled
to a benefit under the Pension Plan and the Officer EDCP as of his date of
death.

 

7

--------------------------------------------------------------------------------


 

SECTION 4
VESTING

 

4.1                               General Rule.  A Participant will be vested in
his benefit under this Plan, unless:

 

(a)                                  The Participant incurs a Termination of
Employment as defined in Section 1.2.18(a)  prior to attaining age 55, or

 

(b)                                 The Participant is entitled to payments
under an income continuation plan or policy of an Affiliate.

 

4.2                               Transfers to Officer EDCP.  A Participant
whose benefit under this Plan is transferred to the Officer EDCP pursuant to
Section 5 will no longer have any rights under this Plan effective as of the
date of such transfer.

 

8

--------------------------------------------------------------------------------


 

SECTION 5
TRANSFERS

 

5.1                               Benefit Distributions.

 

5.1.1                     Benefit Transfer to Officer EDCP.  No benefits accrued
under this Plan will be paid directly to Participants or Beneficiaries.  All
vested benefits due under this Plan, as determined under Section 3, will be
transferred to the Officer EDCP, and paid to the Participant or Beneficiary
pursuant to the terms of the Officer EDCP.

 

5.1.2                     Form and Timing of Benefit Distribution.  Benefits
earned under this Plan will be paid in the form of twenty-four (24) monthly
installment payments commencing within 60 days following the date that the
Participant incurs a Termination of Employment.  Any benefits earned under this
Plan will be  transferred to the Officer EDCP and subject to the distribution
terms of the Officer EDCP, including any provisions regarding the acceleration
or delay of distribution (to the extent allowed under Code section 409A).

 

5.2                               Transfers to Officer EDCP.   A Participant’s
vested benefit under this Plan will be transferred to the Officer EDCP as
provided below:

 

5.2.1                     Timing of Benefit Transfer.

 

(a)                                  On or about the last business day prior to
the end of the Company’s fiscal year immediately following the calendar year in
which a Participant is first eligible for a benefit under this Plan, a
Participant will have his or her benefit determined under this Plan and
transferred to the Officer EDCP.  The transfer will be an amount equal to the
actuarial lump sum present value of the Participant’s benefit accrued under this
Plan.

 

(b)                                 Notwithstanding the foregoing, in the case
of a Termination of Employment as defined under Section 1.2.18(a) or a Plan
termination on account of a Change-in-Control under Section 7.3.2 prior to the
date in Section 5.2.1(a), the transfer will be made within 60 days following
such event.

 

5.2.2                     Benefit to Be Transferred.  The benefit transferred to
the Officer EDCP is the vested benefit accrued under this Plan and determined at
the time of transfer to the Officer EDCP provided in Section 5.2.1.  The
transfer to the Officer EDCP will not change the payment form, payment timing,
or vested status of the benefit determined under this Plan.  After the transfer
to the Officer EDCP, the benefit will thereafter be subject to the terms of the
Officer EDCP, including the acceleration or delay of distributions permitted
thereunder.

 

9

--------------------------------------------------------------------------------


 

SECTION 6
NATURE OF INTEREST

 

6.1                               Unfunded Obligation.  The obligation of the
Participating Employers to provide benefits pursuant to this Plan constitutes
only the unsecured (but legally enforceable) promise of the Participating
Employers to provide such benefits.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, claims or
interests in any specific property or assets of the Company or a Participating
Employer, nor shall they be beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Company.

 

6.2                               Spendthrift Provision.  Except as otherwise
provided in this Section 6.2, no Participant or Beneficiary shall have any
interest in any benefit which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Participating
Employers.  The Plan Administrator shall not recognize any such effort to convey
any interest under this Plan.  No benefit payable under this Plan shall be
subject to attachment, garnishment, or execution following judgment or other
legal process before actual payment to such person.  This Section 6.2 shall not
prevent the Plan Administrator from exercising, in its discretion, any of the
applicable powers and options granted to it under any applicable provision
hereof.

 

10

--------------------------------------------------------------------------------


 

SECTION 7

ADOPTION, AMENDMENT AND TERMINATION

 

7.1                               Adoption.  With the prior approval of the Plan
Administrator, an Affiliate may adopt the Plan and become a Participating
Employer by furnishing to the Plan Administrator a certified copy of a
resolution of its board of directors adopting the Plan.

 

7.2                               Amendment.

 

7.2.1                     General Rule.  The Board may at any time amend this
Plan, in whole or in part, for any reason, including but not limited to tax,
accounting or insurance changes, a result of which may be to terminate this
Plan; provided, unless such amendment is necessary or reasonable to comply with
any changes in law, no amendment shall be effective to decrease the benefits,
nature or timing thereof payable under this Plan to any Participant with respect
to deferrals made (and benefits thereafter accruing) prior to the date of such
amendment.  The Committee is authorized to make any amendments to this Plan
Statement deemed necessary or desirable by the Committee for the operation and
administration of this Plan provided such amendment does not have a material
financial impact on the Company.  Such changes will be considered an Amendment
to this Plan and shall be effective without further action by the Board. 
Written notice of any amendment shall be given to each Participant then
participating in this Plan.

 

7.2.2                     Amendment to Benefit of Executive Officer.  Any
amendment to the benefit of an executive officer under this Plan, to the extent
approval of such amendment by the board of directors would be required by the
Securities and Exchange Commission and its regulations or the rules of any
applicable securities exchange, will require the approval of the Board.

 

7.2.3                     No Oral Amendments.  No modification of the terms of
this Plan Statement shall be effective unless it is in writing.  No oral
representation concerning the interpretation or effect of this Plan Statement
shall be effective to amend this Plan Statement.

 

7.3                               Termination.

 

7.3.1                     General Rule.

 

(a)                                To the extent necessary or reasonable to
comply with any changes in law, the Board may at any time terminate this Plan,
provided such termination satisfies the requirements of Code section 409A.

 

(b)                               To the extent that a Participant’s benefit
under the Plan will be immediately included in the income of the Participant, as
determined by a court of competent jurisdiction or the Internal Revenue Service,
to the extent permitted under Code section 409A, the Board may terminate this
Plan, in whole or in part, as it relates to the impacted Participant.

 

7.3.2                     Plan Termination on Account of a Change-in-Control. 
Upon a Change-in-Control the Plan will terminate and the transfer of all amounts
under the Plan will be accelerated if and to the extent provided in this
Section 7.3.2.

 

(a)                                The Plan will be terminated effective as of
the first date on which there has occurred both (i) a Change-in-Control under
Section 1.2.5(a), and (ii) a funding

 

11

--------------------------------------------------------------------------------


 

of the Trust on account of such Change-in-Control (referred to herein as the
“Plan termination effective date”) unless, prior to such Plan termination
effective date, the Board affirmatively determines that the Plan will not be
terminated as of such effective date. The Board will be deemed to have taken
action to irrevocably terminate the Plan as of the Plan termination effective
date by its failure to affirmatively determine that the Plan will not terminate
as of such date.

 

(b)                                 The determination by the Board under
paragraph (a) constitutes a determination that such termination will satisfy the
requirements of Code section 409A, including an agreement by the Company that it
will take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Plan under paragraph (c) below.

 

(c)                                  In the event the Board does not
affirmatively determine not to terminate the Plan as provided in paragraph (a),
such termination shall be subject to either (i) or (ii), as follows:

 

(i)                                    If the Change-in-Control qualifies as a
“change in control event” for purposes of Code section 409A, transfer of all
amounts under the Plan will be accelerated and distributed under the Officer
EDCP.

 

(ii)                                 If the Change-in-Control does not qualify
as a “change in control event” for purposes of Code section 409A, transfer of
all amounts under the Plan will be accelerated and distributed under the Officer
EDCP.

 

12

--------------------------------------------------------------------------------

 

SECTION 8
CLAIM PROCEDURES

 

8.1                               Claim Procedures.  Until modified by the Plan
Administrator, the claim and review procedures set forth in this Section shall
be the mandatory claim and review procedures for the resolution of disputes and
disposition of claims filed under the Plan.  An application for a distribution
or withdrawal shall be considered as a claim for the purposes of this Section.

 

8.1.1                     Initial Claim.  An individual may, subject to any
applicable deadline, file with the Plan Administrator a written claim for
benefits under the Plan in a form and manner prescribed by the Plan
Administrator.

 

(a)                                  If the claim is denied in whole or in part,
the Plan Administrator shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

(b)                                 The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Plan
Administrator determines that special circumstances require an extension of time
for determination of the claim, provided that the Plan Administrator notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

8.1.2       Notice of Initial Adverse Determination.  A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

(a)                                  the specific reasons for the adverse
determination,

 

(b)                                 references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and

 

(d)                                 a description of the claim and review
procedures, including the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse determination on review.

 

8.1.3       Request for Review.  Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Plan Administrator a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits.  Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.

 

8.1.4       Claim on Review.  If the claim, upon review, is denied in whole or
in part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

 

13

--------------------------------------------------------------------------------


 

(a)                                  The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

(b)                                 In the event that the time period is
extended due to a claimant’s failure to submit information necessary to decide a
claim on review, the claimant shall have sixty (60) days within which to provide
the necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                                  The Plan Administrator’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

8.1.5       Notice of Adverse Determination for Claim on Review.  A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant.

 

(a)                                  the specific reasons for the denial,

 

(B)                                 REFERENCES TO THE SPECIFIC PROVISIONS OF THE
PLAN STATEMENT (OR OTHER APPLICABLE PLAN DOCUMENT) ON WHICH THE ADVERSE
DETERMINATION IS BASED,

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits,

 

(d)                                 a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and

 

(e)                                  a statement of the claimant’s right to
bring an action under ERISA section 502(a).

 

14

--------------------------------------------------------------------------------


 

8.2                               Rules and Regulations.

 

8.2.1                     Adoption of Rules.  Any rule not in conflict or at
variance with the provisions hereof may be adopted by the Plan Administrator.

 

8.2.2                     Specific Rules.

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures.  The Plan Administrator may require that
any claim for benefits and any request for a review of a denied claim be filed
on forms to be furnished by the Plan Administrator upon request.

 

(b)                                 All decisions on claims and on requests for
a review of denied claims shall be made by the Plan Administrator unless
delegated as provided for in the Plan, in which case references in this
Section 9 to the Plan Administrator shall be treated as references to the Plan
Administrator’s delegate.

 

(c)                                  Claimants may be represented by a lawyer or
other representative at their own expense, but the Plan Administrator reserves
the right to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant.  A claimant’s representative shall be entitled
to copies of all notices given to the claimant.

 

(d)                                 The decision of the Plan Administrator on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the Plan
Administrator.

 

(e)                                  In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(f)                                    The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims procedures, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                                 The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                 The Plan Administrator may, in its
discretion, rely on any applicable statute of limitation or deadline as a basis
for denial of any claim.

 

8.3                               Limitations and Exhaustion.

 

8.3.1                     Claims.  No claim shall be considered under these
administrative procedures unless it is filed with the Plan Administrator within
two (2) years after the Participant knew (or

 

15

--------------------------------------------------------------------------------


 

reasonably should have known) of the general nature of the dispute giving rise
to the claim.  Every untimely claim shall be denied by the Plan Administrator
without regard to the merits of the claim.

 

8.3.2                     Lawsuits.  No suit may be brought by or on behalf of
any Participant or Beneficiary on any matter pertaining to this Plan unless the
action is commenced in the proper forum within two (2) years from the earlier
of:

 

(a)                                  the date the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the action, or

 

(b)                                 the date the claim was denied.

 

8.3.3                     Exhaustion of Remedies.  These administrative
procedures are the exclusive means for resolving any dispute arising under this
Plan.  As to such matters:

 

(a)                                  no Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and

 

(b)                                 determinations by the Plan Administrator
(including determinations as to whether the claim was timely filed) shall be
afforded the maximum deference permitted by law.

 

8.3.4                     Imputed Knowledge.  For the purpose of applying the
deadlines to file a claim or a legal action, knowledge of all facts that a
Participant knew or reasonably should have known shall be imputed to every
claimant who is or claims to be a Beneficiary of the Participant or otherwise
claims to derive an entitlement by reference to the Participant for the purpose
of applying the previously specified periods.

 

16

--------------------------------------------------------------------------------


 

SECTION 9
PLAN ADMINISTRATION

 

9.1                               Plan Administration.

 

9.1.1                     Administrator.  The Company is the “administrator” of
the Plan for purposes of 3(16)(A) of ERISA.  Except as expressly otherwise
provided herein, the Company shall control and manage the operation and
administration of the Plan and make all decisions and determinations.

 

9.1.2                     Authority and Delegation.  Except in cases where the
Plan expressly requires action on behalf of the Company to be taken by the
Board, action on behalf of the Company may be taken by any of the following:

 

(a)                                  The Board.

 

(b)                                 The Chief Executive Officer of the Company.

 

(c)                                  The senior Vice President of Human
Resources of the Company.

 

(d)                                 Any person or persons, natural or otherwise,
or committee, to whom responsibilities for the operation and administration of
the Plan are delegated by the Company, by resolution of the Board or by written
instrument executed by the Chief Executive Officer or the senior Vice President
of Human Resources of the Company and filed with its permanent records, provided
action of such person or persons or committee shall be within the scope of said
delegation.

 

9.1.3                     Determinations.  The Plan Administrator shall make
such determinations as may be required from time to time in the administration
of this Plan.  The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe the Plan Statement and to determine all
factual and legal questions under this Plan, including but not limited to the
entitlement of Participants and Beneficiaries, and the amounts of their
respective interests.

 

9.1.4                     Reliance.  The Plan Administrator may act and rely
upon all information reported to it hereunder and need not inquire into the
accuracy thereof, nor be charged with any notice to the contrary.

 

9.1.5                     Rules and Regulations.  Any rule, regulation, policy,
practice or procedure not in conflict or at variance with the provisions hereof
may be adopted by the Plan Administrator.

 

9.2                               Conflict of Interest.  If any individual to
whom authority has been delegated or redelegated hereunder shall also be a
Participant in this Plan, such Participant shall have no authority with respect
to any matter specially affecting such Participant’s individual interest
hereunder or the interest of a person superior to him in the organization (as
distinguished from the interests of all Participants and Beneficiaries or a
broad class of Participants and Beneficiaries), all such authority being
reserved exclusively to other individuals as the case may be, to the exclusion
of such Participant, and such Participant shall act only in such Participant’s
individual capacity in connection with any such matter.

 

17

--------------------------------------------------------------------------------


 

9.3                               Committee Membership and Authority.

 

9.3.1                     Appointment.  The Company may, in its discretion,
appoint a committee to act as agent of the Company in performing the duties of
the Plan Administrator.

 

9.3.2                     Membership and Authority.  The committee will consist
of three or more persons appointed by the Board and shall be subject to the
following:

 

(a)                                  The committee shall act by a majority of
its then members by meeting or by writing filed without meeting.

 

(b)                                 A committee member may resign at any time by
giving ten days’ advance written notice to the Company and the other committee
members.  The Board may remove a committee member by giving advance written
notice to him or her and the other committee members.

 

(c)                                  The Board may fill any vacancy in the
membership of the committee and shall give prompt written notice thereof to the
other committee members.  While there is a vacancy in the membership of the
committee, the remaining committee members shall have the same powers as the
full committee until the vacancy is filled.

 

(d)                                 A certificate of either the secretary to the
committee or a majority of the members of the committee that the committee has
taken or authorized any action will be conclusive in favor of any person relying
on the certificate.

 

9.4                               Service of Process.  In the absence of any
designation to the contrary by the Plan Administrator, the General Counsel of
the Plan Administrator is designated as the appropriate and exclusive agent for
the receipt of service of process directed to this Plan in any legal proceeding,
including arbitration, involving this Plan.

 

9.5                               Choice of Law.  Except to the extent that
federal law is controlling, this Plan Statement will be construed and enforced
in accordance with the laws of the State of Minnesota.

 

9.6                               Responsibility for Delegate.  No person shall
be liable for an act or omission of another person with regard to a
responsibility that has been allocated to or delegated to such other person
pursuant to the terms of the Plan Statement or pursuant to procedures set forth
in the Plan Statement.

 

9.7                               Expenses.  All expenses of administering the
benefits due under this Plan shall be borne by the Participating Employers.

 

9.8                               Errors in Computations.  It is recognized that
in the operation and administration of the Plan certain mathematical and
accounting errors may be made or mistakes may arise by reason of factual errors
in information supplied to the Company or trustee.  The Company shall have power
to cause such equitable adjustments to be made to correct for such errors as the
Company, in its sole discretion, considers appropriate.  Such adjustments shall
be final and binding on all persons.

 

9.9                               Indemnification.  In addition to any other
applicable provisions for indemnification, the Participating Employers jointly
and severally agree to indemnify and hold harmless, to the extent permitted by
law, each director, officer and Employee of the Participating Employers against
any

 

18

--------------------------------------------------------------------------------


 

and all liabilities, losses, costs or expenses (including legal fees) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against such person at any time by reason of such person’s services as an
administrator in connection with the Plan, but only if such person did not act
dishonestly, or in bad faith, or in willful violation of the law or regulations
under which such liability, loss, cost or expense arises.

 

9.10        Notice.  Any notice required under this Plan Statement may be waived
by the person entitled thereto.

 

19

--------------------------------------------------------------------------------


 

SECTION 10

CONSTRUCTION

 

10.1        ERISA Status.  The Plan was adopted and is maintained with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in section 201(2), section 301(a)(3) and
section 401(a)(1) of ERISA.  The Plan shall be interpreted and administered
accordingly.

 

10.2        IRC Status.  The Plan is intended to be a nonqualified deferred
compensation arrangement that will comply in form and operation with the
requirements of Code section 409A and the Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.

 

10.3        Rules of Document Construction.  In the event any provision of the
Plan Statement is held invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other provision of the
Plan.  The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the scope, purpose,
meaning or intent of any provision hereof.  The provisions of the Plan Statement
shall be construed as a whole in such manner as to carry out the provisions
thereof and shall not be construed separately without relation to the context.

 

10.4        References to Laws.  Any reference in the Plan Statement to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation unless, under
the circumstances, it would be inappropriate to do so.

 

10.5        Appendices.  Plan provisions that have application to a limited
number of Participants or that otherwise do not apply equally to all
Participants may be described in an appendix to the Plan Statement.  In the
event of a conflict between the terms of a Plan Statement appendix and the terms
of the remainder of the Plan Statement, the terms of the Plan Statement appendix
control.

 

20

--------------------------------------------------------------------------------
